Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/26/2021 in which claims 25-38 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f) Paragraph (7-30-05)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1, 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold (US 2015/0228171 A1) in view of Mueller (EP0588232 A1).
As to claim 25, Aebersold teaches a scattered light smoke detector (10) comprising: (See Abstract, ¶0055; Fig. 1)
a two-color LED (1) for emitting light of a first wavelength and a second wavelength; (See ¶0056, ¶0062; Fig. 1)
a photosensor (2) spectrally matched with said two-color LED (1); and (See ¶0056; Fig. 1)
a control unit (not shown) connected to the two-color LED and to the photosensor; (See ¶0040, ¶0041, ¶0056; Fig. 1)
the control unit configured to control the two-color LED to emit light of the first wavelength or the second wavelength and to detect a photosensor signal of the photosensor; (See ¶0040, ¶0041, ¶0046, ¶0056; Fig. 1)

wherein the polarizer polarizes light passing through at different intensities in dependence upon the respective wavelength of said light. 
However, Mueller does teach in an analogous art teach a polarizer (14, 15) optically connected upstream of the photosensor (21, 22) or downstream of the two-color LED; (See Abstract ¶0014, ¶0037, ¶0041; Fig. 9)
wherein the polarizer (14, 15) polarizes light passing through at different intensities in dependence upon the respective wavelength of said light. (See Abstract ¶0014, ¶0037, ¶0041; Fig. 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in detector of Aebersold a polarizer optically connected upstream of the photosensor or downstream of the two-color LED, and wherein the polarizer polarizes light passing through at different intensities in dependence upon the respective wavelength of said light. 
The advantage of this inclusion is for the improvement in the detection of different types of fires.





Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold in view of Mueller in further view of Knox et al (US 2012/0140231 A1).
As to claim 26, Aebersold when modified by Mueller teaches the scattered light smoke detector as claimed in claim 25, in which this claim depends on.
Aebersold when modified by Mueller does not explicitly teach wherein the polarizer polarizes at least part of any light of the first wavelength passing through the polarizer at a first degree larger than any light of the second wavelength passing through.
However, Knox does teach in an analogous art wherein the polarizer (6510) polarizes at least part of any light of the first wavelength passing through the polarizer at a first degree larger than any light of the second wavelength passing through. (See Abstract ¶0615 Lines 30-39; Fig. 65)
The term “polarizer” is met by the term “filter”.
The advantage of this inclusion is to determine what type of particle is detector.  This will ensure the correct alarm is dispatched.

Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold in view of Mueller, Knox in further view of Nagashima et al (US 5,280,272).
As to claim 27, Aebersold when modified by Mueller and Knox teaches the scattered light smoke detector as claimed in claim 26, in which this claim depends on.

However, Nagashima does teach in an analogous art wherein a light passing through a polarizer (230) having a maximum degree of polarization. (Abstract Col 2 Lines 54-63, Col 9 Lines 10-38; Figs. 1, 8, 9).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the detector of Aebersold when modified by Mueller and Knox wherein a light passing through a polarizer having a maximum degree of polarization.
The advantage of this inclusion is to determine the type of smoke and the light intensities.
Aebersold when modified by Mueller and Knox and Nagashima still do not explicitly teach wherein the light of the second wavelength passing through the polarizer has a maximum degree of polarization of 0.05.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the light of the second wavelength passing through the polarizer has a maximum degree of polarization of 0.05,”within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of particle detection within a smoke detector to set a threshold of the degree of polarization at a specific limit; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed degree of polarization at 0.05.
Further, the differences in the degree of polarization will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating this limit is critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in detector of Aebersold when modified by Mueller and Knox and Nagashima wherein the light of the second wavelength passing through the polarizer has a maximum degree of polarization of 0.05.
The advantage of this inclusion is to determine the type of smoke and the light intensities.
As to claim 28, Aebersold when modified by Mueller and Knox and Nagashima teaches the scattered light smoke detector as claimed in claim 27, in which this claim depends on.
Aebersold when modified by Mueller and Knox and Nagashima still do not explicitly teach wherein the polarizer has a polarization plane and optical properties such that a proportion of at least 50% of light of the first wavelength is polarized parallel to the polarization plane of the polarizer passes through the polarizer, while a proportion of at most 5%, of light of the first wavelength polarized perpendicular to the polarization plane of the polarizer passes through the polarizer.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the polarizer has a polarization plane and optical properties such that a proportion of at least 50% of light of the first wavelength is polarized parallel to the polarization plane of the polarizer passes through the polarizer, while a proportion of at most 5%, of light of the first wavelength polarized perpendicular to the polarization plane of the polarizer passes through the polarizer,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in detector of Aebersold when modified by Mueller and Knox and Nagashima wherein the polarizer has a polarization plane and optical properties such that a proportion of at least 50% of light of the first wavelength is polarized parallel to the polarization plane of the polarizer passes through the polarizer, while a proportion of at most 5%, of light of the first wavelength polarized perpendicular to the polarization plane of the polarizer passes through the polarizer.
The advantage of this inclusion is to determine the type of smoke and the light intensities.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold in view of Mueller in further view of Morizur et al (US 2014/0265053 A1).
As to claim 29. Aebersold when modified by Mueller teaches the scattered light smoke detector as claimed in claim 25, in which this claim depends on.
Aebersold when modified by Mueller still do not explicitly teach wherein the polarizer comprises a wavelength- selective linear polarizer including a polymer film.

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the detector of Aebersold when modified by Mueller teach wherein the polarizer comprises a wavelength- selective linear polarizer including a polymer film.
The advantage of this inclusion is to improve flame retardance properties and good ductility at low temperatures.

Claims 30, 31, 32, 33 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aebersold in view of Mueller in further view of Ebner et al (US 2016/0307423 A1).
As to claim 30, Aebersold when modified by Mueller teaches the scattered light smoke detector claimed in claim 25, in which this claim depends on.
Aebersold also teaches wherein the two-color LED (1) is arranged at a first scatter angle of 45° to 135° with respect to the photosensor (2); (See ¶0056, ¶0062; Fig. 1)
the two-color LED (1) and the photosensor (2) are oriented toward a common scattered light volume (MZ); (See ¶0056, ¶0064; Fig. 1)
Aebersold when modified by Mueller still do not explicitly teach the polarizer comprises a linear polarizer;

the polarizer has a polarization plane with an angle of 90° ± 5° having a plane spanned by the optical axes of the two-color LED and the photosensor.
However, Ebner does teach in an analogous art the polarizer comprises a linear polarizer (PV); (See Abstract ¶0014, ¶0034, ¶0061; Fig. 2). 
the polarizer (PV) is optically connected either upstream of the photosensor or downstream of the two-color LED; and (See Abstract ¶0014, ¶0034, ¶0061; Fig. 2). 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in detector of Aebersold when modified by Mueller the polarizer comprises a linear polarizer and the polarizer is optically connected either upstream of the photosensor or downstream of the two-color LED.
The advantage of this inclusion is to reject unwanted polarized light that could cause false alarms.
Aebersold when modified by Mueller and Ebner still do not explicitly teach the polarizer has a polarization plane with an angle of 90° + 5° having a plane spanned by the optical axes of the two-color LED and the photosensor.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “the polarizer has a polarization plane with an angle of 90° ± 5° having a plane spanned by the optical axes of the two-color LED and the photosensor,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)

The advantage of this inclusion is to determine the type of smoke and the light intensities.
As to claim 31, Aebersold also teaches the scattered light smoke detector (10), wherein the control unit (not shown) is programmed to:
determine a first quotient of the two scattered radiation intensities; (See ¶0039- ¶0041; Fig. 1)
Wherein the term “quotient” is met by the term “ratio”.
output a fire alarm or a smoldering fire alarm if the first quotient is within a first or second quotient range; or (See ¶0006, ¶0039-¶0041; Fig. 1)
output a fire alarm or a fire alarm for an open fire if the first quotient is within a third quotient range. (See ¶0006, ¶0039-¶0041; Fig. 1)
As to claim 32, Aebersold also teaches the scattered light smoke detector (10), wherein the control unit (not shown) is programmed to:
determine a first quotient of the two scattered radiation intensities; and (See ¶0006, ¶0039-¶0041; Fig. 1)
suppress an output of a fire alarm and/or for the purpose of outputting a warning message for detected water vapor or water mist in the scattered light volume if the first quotient is within a fourth quotient range. (See ¶0006, ¶0039-¶0041; Fig. 1)
The control unit differentiates from fire, smoke, dust, and steam; therefore, water vapor or mist is detected from the ratio due to the detection of steam.
As to claim 33, Aebersold also teaches the scattered light smoke detector (10), wherein for a respective value range of the quotient ranges the following applies:
quotient values of the fourth quotient range; (See ¶0006, ¶0039-¶0041; Fig. 1)
quotient values of the first quotient range; (See ¶0006, ¶0039-¶0041; Fig. 1)
quotient values of the second quotient range; (See ¶0006, ¶0039-¶0041; Fig. 1)
quotient values of the third quotient range; (See ¶0006, ¶0039-¶0041; Fig. 1)
As to claim 38, Aebersold when modified by Mueller teaches the scattered light smoke detector as claimed in claim 30, in which this claim depends on.
Aebersold when modified by Mueller still do not explicitly teach wherein the control unit is programmed to standardize the first and second scattered radiation intensities allocated to the first scatter angle to such an extent that the first quotient and/or the second quotient for scattered particles introduced into the scattered light volume and with a predetermined average diameter in the range of 0.5 to 1.5 um has a quotient value in the range of 1 to 3, and/or wherein the control unit is programmed to standardize the first and second scattered light intensities allocated to the second scatter angle to such an extent that the third quotient for scattered particles introduced into the scattered light volume and with a predetermined average diameter in the range of 0.5 to 1.5 um has a quotient value in the range of 1 to 3.
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein the control unit is programmed to standardize the first and second scattered radiation intensities allocated to the first scatter angle to such an extent that the first quotient and/or the second quotient for scattered particles introduced into the scattered light volume and with a predetermined average diameter in the range of 0.5 to 1.5 um has a quotient value in the range of 1 to 3, and/or wherein the control unit is programmed to standardize the first and second scattered light intensities allocated to the second scatter angle to such an extent that the third quotient for scattered particles introduced into the scattered light volume and with a predetermined average diameter in the range of 0.5 to 1.5 um has a quotient value in the range of 1 to 3,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of particle detection within a smoke detector to set a range for an angle of scatter at an average diameter; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to try enabling the claimed for a specific range for an angle of scatter at an average diameter.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in detector of Aebersold when modified by Mueller wherein the control unit is programmed to standardize the first and second scattered radiation intensities allocated to the first scatter angle to such an extent that the first quotient and/or the second quotient for scattered particles introduced into the scattered light volume and with a predetermined average diameter in the range of 0.5 to 1.5 um has a quotient value in the range of 1 to 3, and/or wherein the control unit is programmed to standardize the first and second scattered light intensities allocated to the second scatter angle to such an extent that the third quotient for 
The advantage of this inclusion is to determine the type of smoke and the light intensities.

Claim Objections
Claims 34, 35, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 34, Even though Aebersold when modified by Mueller teaches the detector of claim 25, neither prior art teaches alone or in combination wherein the scattered light smoke detector includes a first photosensor and a second photosensor;
wherein the two-color LED is arranged at a first scatter angle of 45° to 135° with respect to the first photosensor;
the two-color LED is arranged at a second scatter angle of 142° ± 5° with respect to the second photosensor;
the two-color LED and the two photosensors are oriented toward a common scattered light volume;
a polarizer is optically connected downstream of the two-color LED; and
in dependence upon the respective wavelength of the respective light that is emitted by the two-color LED and that is passing through said polarizer, said polarizer polarizes said light at different intensities;

	Claims 36 and 37 are also objected due to their dependency of claim 34.

As to claim 35, Even though Aebersold when modified by Mueller teaches the detector of claim 25, neither prior art teaches alone or in combination further comprising a second two-color LED;
wherein the photosensor is arranged at a first scatter angle in the range of 45° to 135° with respect to the first two-color LED;
the photosensor is arranged at a second scatter angle of 142° ± 5° with respect to the second two-color LED;
the photosensor and the two two-color LED are oriented toward a common scattered light volume;
a polarizer is optically connected upstream of the photosensor and, in dependence upon the respective wavelength of the respective light that is passing through, said polarizer polarizes said light at different intensities;
the control unit is connected to the photosensor and to the two two-color LEDS and is programmed to actuate the two two-color LEDs respectively so as to emit light of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/OMAR H NIXON/           Examiner, Art Unit 2886                                                                                                                                                                                             




/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886